         Case 1:18-cr-00328-KPF Document 313 Filed 12/02/19 Page 1 of 1




November 26, 2019

By ECF

The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:    United States v. Ahuja et al., 18 Cr. 328 (KPF)
       Shor Surrender Date

Dear Judge Failla:

     I write on behalf of Jeremy Shor to request that Mr. Shor’s surrender date be amended
to match that ordered for his co-defendant, Mr. Ahuja—March 27, 2020. This amended date
will facilitate coordination among the defendants, and will minimize the logistical challenges
that might otherwise result if Mr. Shor were required to surrender prior to the Court’s
deferred consideration of restitution. I have communicated with the prosecutors, and they do
not object to this requested amendment.

                                           Very truly yours,



                                           Justin S. Weddle
